[pirs_exhibit-103v1001.jpg]
Option No.________ PIERIS PHARMACEUTICALS, INC. Non-Qualified Stock Option Grant
Notice 1. Name and Address of Participant: Hitto Kaufmann, Ph.D. Stuttgarter
Strasse 77 70469 Stuttgart, Germany 2. Date of Option Grant: August 30, 2019 3.
Maximum Number of Shares for which this Option is exercisable: 300,000 4.
Exercise (purchase) price per share: $4.65 5. Option Expiration Date: August 30,
2029 6. Vesting Start Date: August 30, 2019 7. Vesting Schedule: This Option
shall become exercisable (and the Shares issued upon exercise shall be vested)
as follows provided the Participant is an Employee of the Company or of an
Affiliate on the applicable vesting date: The option vests as to 25% of the
Shares on August 30, 2020 and vests as to an additional 6.25% of the Shares at
the end of each calendar quarter beginning on December 31, 2020 and continuing
thereafter until fully vested. Notwithstanding the foregoing, in the event of a
Covered Termination during a Change of Control Period (each as defined in the
offer letter dated January 21, 2019 from the Company to the Participant and
exhibits thereto (the “Offer Letter”)) the vesting of the Option shall be
accelerated in accordance with the terms and provisions of the Offer Letter. The
foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement. [Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1002.jpg]
The Company and the Participant acknowledge receipt of this Stock Option Grant
Notice and agree to the terms of the Stock Option Agreement attached hereto, and
the terms of this Option Grant as set forth above. PIERIS PHARMACEUTICALS, INC.
By: /s/ Allan Reine Name: Allan Reine Title: Chief Financial Officer /s/ Dr.
Hitto Kaufmann Participant 90727525v.5



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1003.jpg]
PIERIS PHARMACEUTICALS, INC. NON-QUALIFIED STOCK OPTION AGREEMENT AGREEMENT made
as of the date of grant set forth in the Stock Option Grant Notice by and
between Pieris Pharmaceuticals, Inc. (the “Company”), a Nevada corporation, and
the individual whose name appears on the Stock Option Grant Notice (the
“Participant”). WHEREAS, the Company desires to grant to the Participant an
Option to purchase shares of its common stock, $0.001 par value per share (the
“Shares”) as an inducement material to the Participant’s entering into
employment as Senior Vice President and Chief Scientific Officer of the Company,
effective August 30, 2019 (the “Vesting Start Date”), in accordance with the
terms of an offer letter from the Company dated January 21, 2019; and WHEREAS,
the Company and the Participant each intend that the Option granted herein shall
be a non-qualified stock option. NOW, THEREFORE, in consideration of the mutual
covenants hereinafter set forth and for other good and valuable consideration,
the parties hereto agree as follows: 1. DEFINITIONS. Unless otherwise specified
or unless the context otherwise requires, the following terms, as used in this
Agreement, have the following meanings: Administrator means the Board of
Directors, unless it has delegated power to act on its behalf to the Committee,
in which case the term Administrator means the Committee. Affiliate means a
corporation which, for purposes of Section 424 of the Code, is a parent or
subsidiary of the Company, direct or indirect. Board of Directors means the
Board of Directors of the Company. Cause means, with respect to a Participant:
(a) dishonesty with respect to the Company or any Affiliate, (b)
insubordination, substantial malfeasance or non-feasance of duty, (c)
unauthorized disclosure of confidential information, (d) breach by a Participant
of any provision of any employment, consulting, advisory, nondisclosure,
non-competition or similar agreement between the Participant and the Company or
any Affiliate, and (e) conduct substantially prejudicial to the business of the
Company or any Affiliate; provided, however, that any provision in an agreement
between a Participant and the Company or an Affiliate, which contains a
conflicting definition of Cause for termination and which is in effect at the
time of such termination, shall supersede this definition with respect to that
Participant. The determination of the Administrator as to the existence of Cause
will be conclusive on the Participant and the Company.



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1004.jpg]
Code means the United States Internal Revenue Code of 1986, as amended,
including any successor statute, regulation and guidance thereto. Committee
means the committee of the Board of Directors to which the Board of Directors
has delegated power to act, the composition of which shall at all times satisfy
the provisions of Section 162(m) of the Code. Disability or Disabled means
permanent and total disability as defined in Section 22(e)(3) of the Code.
Director means any member of the Board of Directors. Employee means any employee
of the Company or of an Affiliate (including, without limitation, an employee
who is also serving as an officer or director of the Company or of an
Affiliate). Exchange Act means the Securities Exchange Act of 1934, as amended.
Fair Market Value of a Share of common stock means: If the common stock is
listed on a national securities exchange or traded in the over-the-counter
market and sales prices are regularly reported for the common stock, the closing
or, if not applicable, the last price of the common stock on the composite tape
or other comparable reporting system for the trading day on the applicable date
and if such applicable date is not a trading day, the last market trading day
prior to such date; If the common stock is not traded on a national securities
exchange but is traded on the over-the-counter market, if sales prices are not
regularly reported for the common stock for the trading day referred to in
clause (1), and if bid and asked prices for the common stock are regularly
reported, the mean between the bid and the asked price for the common stock at
the close of trading in the over-the-counter market for the trading day on which
common stock was traded on the applicable date and if such applicable date is
not a trading day, the last market trading day prior to such date; and If the
common stock is neither listed on a national securities exchange nor traded in
the over-the-counter market, such value as the Administrator, in good faith,
shall determine in compliance with applicable laws. Non-Qualified Option means
an option which is not intended to qualify as an incentive stock option under
Section 422 of the Code. Option means a Non-Qualified Option granted as an
inducement award under NASDAQ Listing Rule 5635(c)(4). Securities Act means the
Securities Act of 1933, as amended. 90727525v.5



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1005.jpg]
Shares means shares of the Company’s common stock, $0.001 par value per share.
Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution. 2. GRANT OF OPTION. The Company hereby
grants to the Participant the right and option to purchase all or any part of an
aggregate of the number of Shares set forth in the Stock Option Grant Notice, on
the terms and conditions and subject to all the limitations set forth herein and
under United States securities and tax laws. 3. EXERCISE PRICE. The exercise
price of the Shares covered by the Option shall be the amount per Share set
forth in the Stock Option Grant Notice, subject to adjustment, as provided in
Section 10, in the event of a stock split, reverse stock split or other events
affecting the holders of Shares after the date hereof (the “Exercise Price”).
Payment shall be made in accordance with Section 6 of this Agreement. 4.
EXERCISABILITY OF OPTION. Subject to the terms and conditions set forth in this
Agreement, the Option granted hereby shall become vested and exercisable as set
forth in the Stock Option Grant Notice and is subject to the other terms and
conditions of this Agreement. 5. TERM OF OPTION. This Option shall terminate on
the Option Expiration Date as specified in the Stock Option Grant Notice, but
shall be subject to earlier termination as provided herein. If the Participant
ceases to be an Employee of the Company or of an Affiliate for any reason other
than the death or Disability of the Participant, or termination of the
Participant for Cause (the “Termination Date”), the Option to the extent then
vested and exercisable pursuant to Section 4 hereof as of the Termination Date,
and not previously terminated in accordance with this Agreement, may be
exercised within three months after the Termination Date, or on or prior to the
Option Expiration Date as specified in the Stock Option Grant Notice, whichever
is earlier, but may not be exercised thereafter except as set forth below. In
such event, the unvested portion of the Option shall not be exercisable and
shall expire and be cancelled on the Termination Date. Notwithstanding the
foregoing, in the event of the Participant’s Disability or death within three
months after the Termination Date, the Participant or the Participant’s
Survivors may exercise the Option within one year after the Termination Date,
but in no event after the Option Expiration Date as specified in the Stock
Option Grant Notice. 90727525v.5



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1006.jpg]
In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause, the Participant’s right to exercise any unexercised portion
of this Option even if vested shall cease immediately as of the time the
Participant is notified his or her service is terminated for Cause, and this
Option shall thereupon terminate. Notwithstanding anything herein to the
contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Administrator determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then the Participant shall immediately cease to
have any right to exercise the Option and this Option shall thereupon terminate.
In the event of the Disability of the Participant, , the Option shall be
exercisable within one year after the Participant’s termination of due to
Disability or, if earlier, on or prior to the Option Expiration Date as
specified in the Stock Option Grant Notice. In such event, the Option shall be
exercisable: (a) to the extent that the Option has become exercisable but has
not been exercised as of the date of the Participant’s termination of service
due to Disability; and (b) in the event rights to exercise the Option accrue
periodically, to the extent of a pro rata portion through the date of the
Participant’s termination of service due to Disability of any additional vesting
rights that would have accrued on the next vesting date had the Participant not
become Disabled. The proration shall be based upon the number of days accrued in
the current vesting period prior to the date of the Participant’s termination of
service due to Disability. In the event of the death of the Participant while an
Employee of the Company or of an Affiliate, the Option shall be exercisable by
the Participant’s Survivors within one year after the date of death of the
Participant or, if earlier, on or prior to the Option Expiration Date as
specified in the Stock Option Grant Notice. In such event, the Option shall be
exercisable: (x) to the extent that the Option has become exercisable but has
not been exercised as of the date of death; and (y) in the event rights to
exercise the Option accrue periodically, to the extent of a pro rata portion
through the date of death of any additional vesting rights that would have
accrued on the next vesting date had the Participant not died. The proration
shall be based upon the number of days accrued in the current vesting period
prior to the Participant’s date of death. 6. METHOD OF EXERCISING OPTION.
Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto (or in such other form acceptable to the
Company, which may include electronic notice). 90727525v.5



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1007.jpg]
Such notice shall state the number of Shares with respect to which the Option is
being exercised and shall be signed by the person exercising the Option (which
signature may be provided electronically in a form acceptable to the Company).
Payment of the Exercise Price for such Shares shall be made (a) in United States
dollars in cash or by check, or (b) at the discretion of the Board of Directors
of the Company or, if applicable, a Committee of the Board of Directors, through
delivery of shares of Common Stock having a Fair Market Value (as defined below)
equal as of the date of the exercise to the cash exercise price of the Option
and held for at least six months, or (c) in accordance with a cashless exercise
program established with a securities. The Company shall deliver such Shares as
soon as practicable after the notice shall be received, provided, however, that
the Company may delay issuance of such Shares until completion of any action or
obtaining of any consent, which the Company deems necessary under any applicable
law (including, without limitation, state securities or “blue sky” laws). The
Shares as to which the Option shall have been so exercised shall be registered
in the Company’s share register in the name of the person so exercising the
Option (or, if the Option shall be exercised by the Participant and if the
Participant shall so request in the notice exercising the Option, shall be
registered in the Company’s share register in the name of the Participant and
another person jointly, with right of survivorship) and shall be delivered as
provided above to or upon the written order of the person exercising the Option.
In the event the Option shall be exercised, pursuant to Section 5 hereof, by any
person other than the Participant, such notice shall be accompanied by
appropriate proof of the right of such person to exercise the Option. All Shares
that shall be purchased upon the exercise of the Option as provided herein shall
be fully paid and nonassessable. 7. PARTIAL EXERCISE. Exercise of this Option to
the extent above stated may be made in part at any time and from time to time
within the above limits, except that no fractional share shall be issued
pursuant to this Option. 8. NON-ASSIGNABILITY. The Option shall not be
transferable by the Participant otherwise than by will or by the laws of descent
and distribution or pursuant to a qualified domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act or the
rules thereunder. Except as provided above in this paragraph, the Option shall
be exercisable, during the Participant’s lifetime, only by the Participant (or,
in the event of legal incapacity or incompetency, by the Participant’s guardian
or representative) and shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of the Option or of any rights
granted hereunder contrary to the provisions of this Section 8, or the levy of
any attachment or similar process upon the Option shall be null and void. 9. NO
RIGHTS AS STOCKHOLDER UNTIL EXERCISE. The Participant shall have no rights as a
stockholder with respect to Shares subject to this Agreement until registration
of the Shares in the Company’s share register in the name of the Participant.
Except as is expressly provided in Section 10 of this Agreement with respect to
90727525v.5



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1008.jpg]
certain changes in the capitalization of the Company, no adjustment shall be
made for dividends or similar rights for which the record date is prior to the
date of such registration. 10. ADJUSTMENTS. Upon the occurrence of any of the
following events, the Participant’s rights with respect to the Option shall be
adjusted as hereinafter provided. (a) Stock Dividends and Stock Splits. If (i)
the Shares shall be subdivided or combined into a greater or smaller number of
shares or if the Company shall issue any Shares as a stock dividend on its
outstanding Shares, or (ii) additional shares or new or different shares or
other securities of the Company or other non-cash assets are distributed with
respect to such Shares, the Option and the number of Shares deliverable
thereunder shall be appropriately increased or decreased proportionately, and
appropriate adjustments shall be made including, in the exercise price per
share, to reflect such events. (b) Corporate Transactions. If the Company is to
be consolidated with or acquired by another entity in a merger, consolidation,
or sale of all or substantially all of the Company’s assets other than a
transaction to merely change the state of incorporation (a “Corporate
Transaction”), the Administrator or the board of directors of any entity
assuming the obligations of the Company hereunder (the “Successor Board”),
shall, as to the unexercised portion of the Option, either (i) make appropriate
provision for the continuation of the Option by substituting on an equitable
basis for the Shares then subject to the Option either the consideration payable
with respect to the outstanding Shares in connection with the Corporate
Transaction or securities of any successor or acquiring entity; or (ii) upon
written notice to the Participant, provide that the Option must be exercised (to
the extent then exercisable, within a specified number of days of the date of
such notice, at the end of which period the Option shall terminate); or (iii)
terminate the Option in exchange for payment of an amount equal to the
consideration payable upon consummation of such Corporate Transaction to the
holder of the number of Shares into which the Option would have been exercisable
less the aggregate exercise price thereof. For purposes of determining the
payments to be made pursuant to Subclause (iii) above, in the case of a
Corporate Transaction the consideration for which, in whole or in part, is other
than cash, the consideration other than cash shall be valued at the fair value
thereof as determined in good faith by the Board of Directors. (c)
Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding Shares, the Participant upon exercising the Option
after the recapitalization or reorganization shall be entitled to receive for
the price paid upon such exercise or acceptance if any, the number of
replacement securities which would have been received if the Option had been
exercised prior to such recapitalization or reorganization. (d) Modification of
Options. Notwithstanding the foregoing, any adjustments made pursuant to
Subsection (a), (b) or (c) above shall be made only after the Administrator
determines whether such adjustments would cause any adverse tax consequences,
including, but not limited to, pursuant to Section 409A of the Code. If the
Administrator determines that such adjustments would constitute a modification
of the Option or other adverse tax consequence to the Participant, 90727525v.5



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1009.jpg]
it may refrain from making such adjustments, unless the Participant specifically
agrees in writing that such adjustment be. (e). Dissolution or Liquidation of
the Company. Upon the dissolution or liquidation of the Company, the Option will
terminate and become null and void; provided, however, that if the rights of the
Participant or the Participant’s Survivors have not otherwise terminated and
expired, the Participant or the Participant’s Survivors will have the right
immediately prior to such dissolution or liquidation to exercise the Option to
the extent that the Option is exercisable as of the date immediately prior to
such dissolution or liquidation. 11. TAXES. The Participant acknowledges and
agrees that (i) any income or other taxes due from the Participant with respect
to this Option or the Shares issuable pursuant to this Option shall be the
Participant’s responsibility; (ii) the Participant was free to use professional
advisors of his or her choice in connection with this Agreement, has received
advice from his or her professional advisors in connection with this Agreement,
understands its meaning and import, and is entering into this Agreement freely
and without coercion or duress; (iii) the Participant has not received and is
not relying upon any advice, representations or assurances made by or on behalf
of the Company or any Affiliate or any employee of or counsel to the Company or
any Affiliate regarding any tax or other effects or implications of the Option,
the Shares or other matters contemplated by this Agreement; and (iv) neither the
Administrator, the Company, its Affiliates, nor any of its officers or
directors, shall be held liable for any applicable costs, taxes, or penalties
associated with the Option if, in fact, the Internal Revenue Service were to
determine that the Option constitutes deferred compensation under Section 409A
of the Code. The Participant agrees that the Company may withhold from the
Participant’s remuneration, if any, the minimum statutory amount of federal,
state and local withholding taxes attributable to such amount that is considered
compensation includable in such person’s gross income. At the Company’s
discretion, the amount required to be withheld may be withheld in cash from such
remuneration, or in kind from the Shares otherwise deliverable to the
Participant on exercise of the Option. The Participant further agrees that, if
the Company does not withhold an amount from the Participant’s remuneration
sufficient to satisfy the Company’s income tax withholding obligation, the
Participant will reimburse the Company on demand, in cash, for the amount
under-withheld. 12. PURCHASE FOR INVESTMENT. Unless the offering and sale of the
Shares to be issued upon the particular exercise of the Option shall have been
effectively registered under the Securities Act, the Company shall be under no
obligation to issue the Shares covered by such exercise unless the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act and until the following conditions have been
fulfilled: (a) The person(s) who exercise the Option shall warrant to the
Company, at the time of such exercise, that such person(s) are acquiring such
Shares for their own respective accounts, for investment, and not with a view
to, or for sale 90727525v.5



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1010.jpg]
in connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon any certificate(s) evidencing the
Shares issued pursuant to such exercise: “The shares represented by this
certificate have been taken for investment and they may not be sold or otherwise
transferred by any person, including a pledgee, unless (1) either (a) a
Registration Statement with respect to such shares shall be effective under the
Securities Act of 1933, as amended, or (b) the Company shall have received an
opinion of counsel satisfactory to it that an exemption from registration under
such Act is then available, and (2) there shall have been compliance with all
applicable state securities laws;” and (b) If the Company so requires, the
Company shall have received an opinion of its counsel that the Shares may be
issued upon such particular exercise in compliance with the Securities Act
without registration thereunder. Without limiting the generality of the
foregoing, the Company may delay issuance of the Shares until completion of any
action or obtaining of any consent, which the Company deems necessary under any
applicable law (including without limitation state securities or “blue sky”
laws). 13. RESTRICTIONS ON TRANSFER OF SHARES. 13.1 The Participant agrees that
in the event the Company proposes to offer for sale to the public any of its
equity securities and such Participant is requested by the Company and any
underwriter engaged by the Company in connection with such offering to sign an
agreement restricting the sale or other transfer of Shares, then it will
promptly sign such agreement and will not transfer, whether in privately
negotiated transactions or to the public in open market transactions or
otherwise, any Shares or other securities of the Company held by the Participant
during such period as is determined by the Company and the underwriters, not to
exceed 180 days following the closing of the offering, plus such additional
period of time as may be required to comply with FINRA rules or similar rules
thereto promulgated by another regulatory authority (such period, the “Lock-Up
Period”). Such agreement shall be in writing and in form and substance
reasonably satisfactory to the Company and such underwriter and pursuant to
customary and prevailing terms and conditions. Whether or not the Participant
has signed such an agreement, the Company may impose stop-transfer instructions
with respect to the Shares or other securities of the Company subject to the
foregoing restrictions until the end of the Lock-Up Period. 13.2 The Participant
acknowledges and agrees that neither the Company, its stockholders nor its
directors and officers, has any duty or obligation to disclose to the
Participant any material information regarding the business of the Company or
affecting the value of the Shares before, at the time of, or following a
termination of the service of the Participant by the Company, including, without
limitation, any information concerning plans for the Company to make a public
offering of its securities or to be acquired by or merged with or into another
firm or entity. 90727525v.5



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1011.jpg]
14. NO OBLIGATION TO MAINTAIN RELATIONSHIP. The Participant acknowledges that:
(i) the Company is not by this Agreement obligated to continue the Participant
as an employee, director or consultant of the Company or an Affiliate; (ii) the
grant of the Option is a one-time benefit which does not create any contractual
or other right to receive future grants of options, or benefits in lieu of
options; (iii) all determinations with respect to any such future grants,
including, but not limited to, the times when options shall be granted, the
number of shares subject to each option, the option price, and the time or times
when each option shall be exercisable, will be at the sole discretion of the
Company; (iv) the value of the Option is an extraordinary item of compensation
which is outside the scope of the Participant’s employment or consulting
contract, if any; and (v) the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments. 15. NOTICES. Any notices required or permitted by
the terms of this Agreement shall be given by recognized courier service,
facsimile, registered or certified mail, return receipt requested, addressed as
follows: If to the Company: Pieris Pharmaceuticals, Inc. 255 State Street, 9th
floor Boston, MA 02109 Attention: Chief Executive Officer If to the Participant
at the address set forth on the Stock Option Grant Notice. or to such other
address or addresses of which notice in the same manner has previously been
given. Any such notice shall be deemed to have been given upon the earlier of
receipt, one business day following delivery to a recognized courier service or
three business days following mailing by registered or certified mail. 16.
GOVERNING LAW. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without giving effect to the conflict of
law principles thereof. For the purpose of litigating any dispute that arises
under this Agreement, the parties hereby consent to exclusive jurisdiction in
Nevada and agree that such litigation shall be conducted in the state courts of
Nevada or the federal courts of the United States for the District of Nevada.
90727525v.5



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1012.jpg]
17. BENEFIT OF AGREEMENT. Subject to the provisions hereof, this Agreement shall
be for the benefit of and shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto. 18. ENTIRE
AGREEMENT. This Agreement embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof (with the exception of acceleration of vesting
provisions contained in any other agreement with the Company). No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement. 19. MODIFICATIONS AND AMENDMENTS. The
terms and provisions of this Agreement may be modified or amended by the
Administrator; provided, however, the Administrator not take any action that is
considered a direct or indirect “repricing” for purposes of the stockholder
approval rules of the applicable securities exchange or inter-dealer quotation
system on which the Shares are listed, including any other action that is
treated as a repricing under generally accepted accounting principles. Any
modification or amendment of this Agreement shall not, without the consent of
the Participant, adversely affect the Participant’s rights under this Agreement.
. 20. WAIVERS AND CONSENTS. The terms and provisions of this Agreement may be
waived, or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent. 21. DATA PRIVACY. By entering into
this Agreement, the Participant understands and acknowledges the processing of
personal data as described in Annex A to this Agreement. 90727525v.5



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1013.jpg]
Annex A DATA PRIVACY The Company and the Participant’s employer processes
certain personal information regarding the Participant for the purpose of
managing and administering the Company’s 2019 Employee, Director and Consultant
Equity Incentive Plan (the “Plan”) and other outstanding stock options that
conform in substance to the form of stock option agreement issued under the Plan
(including this Option), including the Participant’s name, contact details,
social security number and details on the grant of shares (the “Data”). The
legal bases for this processing are Art. 6 (1) (1) (b) GDPR and Section 26 of
the German Data Protection Law. The Company will share Data with Affiliates and
agents of the Company as necessary for the purpose of administration of the
Participant’s participation in the Plan. This data processing is justified under
Art. 6 (1) (1) (b) and (f) GDPR. It is in the Company’s as well as in the
Participant’s interest to ensure a flawless participation in the stock program.
Further, the Company and the Affiliates may transfer Data, in electronic or
other form, to any third party assisting the Company in the implementation,
administration and management of the Plan. These recipients include contractors
processing data on behalf and according to the instructions of the Company (e.g.
Solium Shareworks). The data transfer to these contractors is justified under
Art. 28 GDPR in conjunction with the respective data processing agreement. Some
recipients process the data in their sole responsibility as data controller.
Legal basis for these transfers is Art. 6 (1) (1) (b) and (f) GDPR. The Company
has a legitimate interest to engage others to fulfill their contractual
obligations ensure proper conduction of the Plan. The recipients of Data may be
located in the United States or elsewhere. The Company and its Affiliates will
provide appropriate safeguards to ensure an adequate level of data protection at
the recipient by e.g. concluding standard contractual clauses provided by the EU
Commission. The Data will be retained as long as necessary for the respective
purpose and deleted afterwards. Statutory retention periods remain unaffected.
The Participant may, depending on the circumstances of the specific case, obtain
confirmation as to whether Data concerning the Participant is processed, request
access to the Data and receive the Data in a structured, commonly used and
machine-readable format; request rectification and erasure of Data or
restriction of the processing under the legal requirements; and lodge a
complaint with the competent supervisory authority. The Participant has the
right to object to the Data processing where the Company processes Data for the
purpose of pursuing its legitimate interests and there are reasons arising from
Participant’s particular situation. Annex A 90727525v.5



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1014.jpg]
Exhibit A NOTICE OF EXERCISE OF STOCK OPTION [Form for Shares registered in the
United States] To: Pieris Pharmaceuticals, Inc. IMPORTANT NOTICE: This form of
Notice of Exercise may only be used at such time as the Company has filed a
Registration Statement with the Securities and Exchange Commission under which
the issuance of the Shares for which this exercise is being made is registered
and such Registration Statement remains effective. Ladies and Gentlemen: I
hereby exercise my Stock Option to purchase _________ shares (the “Shares”) of
the common stock, $0.001 par value, of Pieris Pharmaceuticals, Inc. (the
“Company”), at the exercise price of $________ per share, pursuant to and
subject to the terms of that Stock Option Grant Notice dated August 30, 2019. I
understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares. I am paying the option exercise
price for the Shares as follows: Please issue the Shares (check one): to me; or
to me and ____________________________, as joint tenants with right of
survivorship, at the following address: Exhibit A-1 90727525v.5



--------------------------------------------------------------------------------



 
[pirs_exhibit-103v1015.jpg]
My mailing address for stockholder communications, if different from the address
listed above, is: Very truly yours, __________________________________________
Participant (signature) __________________________________________ Print Name
__________________________________________ Date Exhibit A-2 90727525v.5



--------------------------------------------------------------------------------



 